NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHRISTOPHER CALLOWAY,                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-2574
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Pinellas
County; Joseph A. Bulone, Judge.

Richard N. Watts of Richard N. Watts, P.A.,
St. Petersburg, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.